DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.

Claim Objections
Claims 5, 9-13 and 19 are objected to because of the following informalities:  
	Re. claim 5: The phrase “the sonotrode vibrates” as recited in line 5 appears to be --the at least one sonotrode vibrates--.
	Re. claim 9: The phrase “a connecting element involving the following steps” as recited in line 2 appears to be --a connection element involving the following steps--.
		The phrase “the receiving surface of the anvil” as recited in line 2 appears to be --the at least one receiving surface of the anvil--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “a working area between the at least one die and the at least two anvils is openable and closeable by a relative movement between the at least one die and the at least two anvils” as recited in lines 8-10 was not described in the specification as originally filed and appear to be new matter.
	Re. claim 3: The phrase “the first anvil of the at least two anvils is releasably connectable to the at least one sonotrode” as recited in lines 1-3 was not described in the specification as originally filed and appear to be new matter.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 9: The phrase “the electrical line” as recited in line 9 lacks antecedent basis.
		The phrase “the device” as recited in line 13 lacks antecedent basis.
		In addition, The phrase “wherein the device comprises at least two anvils, wherein the at least two anvils are decoupled from each other with regard to vibration and each of the at least two anvils contains a respective one of the receiving surfaces, and the ultrasound is introducible into only one of the at least two receiving surfaces” as recited in lines 13-16 renders the claim vague and indefinite. The intendpreamble of the claim requires “method for producing a connection between an electrical conductor”. However, portions of the body of the claim, such as “wherein the device comprises at least two anvils …” as recited in lines 13-16, positively require structural limitations drawn to the device. This inconsistency renders the scope of the claimed invention as being indefinite because the preamble is drawn to the method for producing a connection between an electrical conductor alone. However, the body of the claim is drawn to the combination of the method for producing a connection between an electrical conductor and the device. The structural limitations of the device does not breath life and meaning into the claim because patentabilty is relied upon the method for producing a connection between an electrical conductor alone and not the combination of the method for producing a connection between an electrical conductor and the device. 
	Accordingly, claims 9-13 and 19 appear to require the combination of the the method for producing a connection between an electrical conductor and the device. It is noted that the claims can be drafted to recite the intended working environment.  
	Re. claim 10: The phrase “a first receiving surface of the anvil” as recited in line 3 renders the claim vague and indefinite. It is unclear as to whether the first receiving surface is the same the at least one receiving surface as recited in lines 7 and 8. 
		The phrase “upon closing of the working area a second segment of a connection element is connected to the electrical line by a second receiving surface of the anvil or a receiving surface of a second anvil and a second working surface of the die or a working surface of a second die” as recited in lines 4-7 renders the claim vague and indefinite. According to the limitation recited in lines 3 and 4, the working area is defined by the anvil and the die (e.g. one anvil and one die). It is unclear as to where the second anvil and second die are located. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are, as best understood in view of the rejections under 112 second paragraphs, rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. (US PAT. 10,090,627), and further in view of Beck et al. (US PAT. 9,281,573). 
	Stull et al. teach a process for producing a connection between an electrical conductor and a connecting element, comprising steps of: introducing a connection element (110) into an opened working area, which is defined by an anvil (114) and a movable die (116) as shown in Fig. 2; inserting one end of an electrical conductor (112) into the connection element; closing the working area with the movable die, wherein during the closing at least one working surface of the die and at least one receiving surface of the anvil deform the connection element so that a force locking contact is created between the electrical line and the connection element; and introducing ultrasound by a sonotrode (160) into the receiving surface of the anvil during a crimping process (col. 5, line 8 to col. 6, line 1).
	However, Stull et al. silent an ultrasonically welding between the electrical conductor and a connecting element. Beck et al. teach a process for producing a connection between an electrical conductor (100) and a connecting element (5) such that the ultrasonically welding is performed between the electrical conductor and the connecting element for or producing high-strength connections between the electrical conductor and the connecting element as shown in Figs 1-3 (col. 5, lines 36-48). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of producing a connection between an electrical conductor and a connecting element of Stull et al. by ultrasonically welding between the electrical conductor and a connecting element as taught by Beck et al. in order to produce high- strength connections between the electrical conductor and the connecting element.
	Re. claim 10: Upon closing the working area, Stull et al. also teach that a first segment of a connection element (a left side with a thick line, as shown in Fig. 3) is connected to a portion of the electrical line (112) by a first receiving surface (a left side, as shown in Fig. 3) of the anvil and the first working surface of the die (a left side, as shown in Fig. 3), and upon closing of the working area a second segment of a connection element (a right side with a thin line, as shown in Fig. 3) is connected to the electrical line by a second receiving surface (a right side, as shown in Fig. 3) of the anvil or a receiving surface of a second anvil and a second working surface (a right side, as shown in Fig. 3) of the die or a working surface of a second die.
	Re. claim 11: Stull et al. also teach that the ultrasound is introduced into the first receiving surface (150) as shown in Fig. 2.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. in view of Beck et al., as applied to claim 9 above, and further in view of Bohm et al. (US PAT. 10,554,004).
	Stull et al., modified by Beck et al., teach all limitations as set forth above, but silent introducing torsional ultrasound vibrations into the connection element. Bohm et al. teach a process of producing a joint including a process of imparting an ultrasonic vibration into the sheath by the sonotrode such that the cable is at least sectionally connected to the sheath using a torsional vibration such that the working face is moved back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath (col. 11, line 24 to col. 12, line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor of Stull et al., modified by Beck et al., by providing a torsional vibration as taught by Handel et al. for moving the working face back and forth in a direction perpendicular to the torsion axis of the sonotrode to produce the joint between the cable and the sheath.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stull et al. in view of Beck et al., as applied to claim 9 above, and further in view of Williams (PGPub 2013/0197823 A1).
	Stull et al., modified by Beck et al., teach all limitations as set forth above, but silent applying an ultrasound pulse at least upon maximum force between the die and the connection element. Williams teaches a process of producing a connection between an electrical conductor including a process of compressing at a maximum pressure at a point 63 between die and connection element, and then the pressure is released and separation between the die and the connection element as shown in Fig. 7 in order to provide a good crimp (paragraphs [0037]-[0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify process for producing a connection between an electrical conductor crimping of connection elements of Stull et al., modified by Beck et al., by applying an ultrasound pulse at least upon maximum force between the die and the connection element as taught by Williams provide a good crimp.

Allowable Subject Matter
Claims 1, 3-8 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Applicant indicates that the claim 9 is amended to include the allowable subject matter and should be allowed. Examiner traverses the argument. Since the body of the claim 9 is drawn to the combination of the method for producing a connection between an electrical conductor and the device. The structural limitations of the device does not breath life and meaning into the claim because patentabilty is relied upon the method for producing a connection between an electrical conductor alone and not the combination of the method for producing a connection between an electrical conductor and the device. 	Accordingly, claims 9-13 and 19 appear to require the combination of the the method for producing a connection between an electrical conductor and the device. It is noted that the claims can be drafted to recite the intended working environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729